Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 May 29, 2015 FILED VIA EDGAR Filing Desk Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Dear Sir or Madam: This submission is being made solely to obtain a class identifier for the Class H shares of the Hatteras Long/Short Equity Fund, a series of the Trust. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Hatteras Alternative Mutual Funds Trust
